Snapshot - 6:17MJ00032-001                                                                                                                            Page 1 of 3


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                  v.
                            JOSE CAMPOS                                             Criminal Number: 6:17MJ00032-001
                                                                                    Defendant's Attorney: Hope Alley, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of charges 1 and 2 as alleged in the violation petition filed on 3/19/2019 .
             was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
       Charge One                            Failure to pay special assessment                                         3/19/2019
       Charge Two                            Failure to attend AA 3 times per week                                     3/19/2019

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 5/2/2018 .

             The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   5/7/2019
                                                                                   Date of Imposition of Sentence
                                                                                   /s/ Jeremy D. Peterson
                                                                                   Signature of Judicial Officer
                                                                                   Jeremy D. Peterson, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   5/13/2019
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                                        5/13/2019
Snapshot - 6:17MJ00032-001                                                                                                           Page 2 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: JOSE CAMPOS                                                                                                    Page 2 of 3
      CASE NUMBER: 6:17MJ00032-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      12 days.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at    on      .
                    on 6/24/2019

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                       5/13/2019
Snapshot - 6:17MJ00032-001                                                                                                                   Page 3 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JOSE CAMPOS                                                                                                            Page 3 of 3
      CASE NUMBER: 6:17MJ00032-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of :24 months of unsupervised probation to be completed May 7, 2021 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the schedule of payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall personally appear for two probation review hearing on May 5, 2020 and October 6, 2021 at 10:00 a.m.,
            before U.S. Magistrate Judge Peterson. Shortly before the final hearing, if the defendant has successfully complied with the
            terms of probation, he may request that this review hearing be vacated and that his term of probation be immediately terminated.
            If represented, the defendant shall make any such request through counsel.

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       6.   The defendant shall abstain from the use of alcohol.
       7.   The defendant shall attend Alcoholics Anonymous 2 times weekly for 16 months, beginning immediately, and file sworn proof
            of attendance to the court and government officer, through counsel, if represented.
       8.   The defendant shall serve 12 days of custody with the Bureau of Prisons with a surrender date of June 24, 2019. Additionally, he
            will report to a US Marshals office for processing at least one week prior to the surrender date.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                               5/13/2019
